Citation Nr: 1208090	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  01-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation prior to February 10, 2006 for residuals of a shell fragment wound of the right leg.

2.  Entitlement to a compensable evaluation from February 10, 2006 for residuals of  a shell fragment wound of the right leg.

3.  Entitlement to a compensable evaluation prior to February 10, 2006 for residuals of a shell fragment wound of the left leg.

4.  Entitlement to a compensable evaluation from February 10, 2006 for residuals of a shell fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.J.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2006 at which time the Board remanded it for additional development.  

In February 2006 the Veteran testified before a Veterans Law Judge who is no longer employed by the Board at a Travel Board hearing at the above VARO; a transcript is of record.  The Veteran was scheduled for a hearing before another Veterans Law Judge in May 2011 but did not appear.


FINDINGS OF FACT

1.  Prior to February 10, 2006, the residuals of a shell fragment wound of the right leg were characterized by sensitivity to touch and itching.

2.  From February 10, 2006, the residuals of a shell fragment wound of the right leg have been characterized by pain.

3.  Prior to February 10, 2006, the residuals of a shell fragment wound of the left leg were characterized by sensitivity to touch and itching.

4.  From February 10, 2006, the residuals of a shell fragment wound of the left leg have been characterized by pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to February 10, 2006 for residuals of a shell fragment wound of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes (DCs) 7801 - 7805 (2002, 2008).

2.  The criteria for an evaluation of 10 percent from February 10, 2006 for residuals of a shell fragment wound of the right leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.118, DCs 7801 - 7805 (2002, 2008, 2011).

3.  The criteria for a compensable evaluation prior to February 10, 2006 for residuals of a shell fragment wound of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.118, DCs 7801 - 7805 (2002, 2008).

4.  The criteria for an evaluation of 10 percent from February 10, 2006 for residuals of a shell fragment wound of the left leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.16, 4.118, DCs 7801 - 7805 (2002, 2008, 2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  February 2004 and May 2006 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The May 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  His Social Security Administration disability determination was obtained in June 2003.  It indicates that the Veteran was disabled but does not mention residuals of shell fragment wounds of the legs.  38 C.F.R. § 3.159 (c)(2).  A VA examination was conducted in October 2006 and the record does not reflect that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner supported his conclusion with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

The Veteran's representative's February 2012 statement requests that the Veteran be scheduled for a new VA examination because the last one was in October 2006.  Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  However, neither the representative nor the Veteran have alleged that the Veteran's scars have worsened since 2006.  The representative appears to be seeking a new examination simply because the last one was over five years ago.  Since there is no allegation in the record that the Veteran's scars have worsened since 2006 or that the 2006 examination was insufficient, a new examination is not necessary.   

No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  Such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks compensable evaluations for residuals of shell fragment wounds of the legs.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule as applied to disabilities of the skin was amended effective September 16, 2002 and October 23, 2008, during the pendency of the Veteran's claim.  See  67 Fed. Reg. 58448-89 (Sept. 16, 2002); 73 Fed. Reg. 54710 (Oct. 23, 2008).  The new criteria under the latter amendments apply only to claims filed on or after October 23, 2008; however, the Veteran can request or the Board can consider, on its own, whether application of the new criteria would be beneficial to the Veteran.  The RO applied the older criteria, as the claim was adjudicated prior to the effective date of the latter change in regulations.  As discussed below, application of the latest version of the rating schedule would not merit an increased rating over the application of the prior version. 

The new criteria instruct to rate other disabling effects not considered under Diagnostic Codes 7800-7804 under the appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).  The medical evidence of record does not reveal that the Veteran's service-connected residuals of a shell fragment wounds to the legs (scars) result in any disabling effects that should or could be rated under Diagnostic Codes other than those for scars. 

Service connection has been denied separately for arthritis of the knees associated with shell fragment wounds and service connection has been separately awarded for peripheral neuropathy of the lower extremities associated with diabetes mellitus, type II.  Therefore, the effects of these disorders will not be considered.

In May 2000 the Veteran had an examination with a private physician arranged through VA.  He had a 3 cm. scar on the right tibial area that was dark in color.  The left knee had a 14 cm. scar on the medial aspect and a 4 cm. scar on the infrapatellar area.  There was no ulceration, breakdown, inflammation or edema.  However, dark discoloration was noted.  There were no burns noted.  The Veteran also had an 18 cm. scar on the right knee that was due to knee replacement surgery and was related to a shell fragment wound.  He was diagnosed with shell fragment wound, right and left legs, superficial.

The Veteran had another examination in April 2002 at which he did not report any symptoms from the scars other than sensitivity to touch and itching.  The scar on the right knee due to the shell fragment wound was 18 x 1 cm. and the scar of the left was 13 x 1 cm.  The scars were dark and there was no associated dysfunction with the scars, and there was no limitation of motion of the knees.  There was mild tenderness to deep palpation.  The assessment was scar shell fragment wounds on the legs with disfiguring scars and no functional impairment on daily activities.

The Veteran testified at the February 2006 hearing that the scars were tender and painful to the touch 90 percent of the time on both legs.

In October 2006 the Veteran had a VA examination at which he complained of scar sensitivity.  The scars were atrophic, intact, and hyperpigmented with no disfigurement of the legs.  The skin was shiny and there was some scaliness of the scars on the left lower extremity.  The scars were not adherent to the underlying tissue and there was pain in most of the scars on examination.  

The scars on the right lower extremity measured 4 x 1 cm. on the anterior tibia of the proximal half of the right lower extremity, 0.5 x 2 cm. on the calf, 2 x 2 cm. on the anterior tibialis muscle, and 1 x 1 cm. on the lower third of the tibia.  In addition, there were approximately 10 small shrapnel wounds, all well healed, ranging in size from 2 to 5 mm.  The left lower extremity scars measured 5 x 7 mm. and 9 x 1 mm. overlying the anterior tibialis muscle, 2 cm. x 7 mm. and 2.5 cm. x  6 mm. on the calf, and 2 x 1 cm., 0.5 x 0.5 cm., 0.9 x 1 cm., and 1.5 x 1 cm. on the lower half of the extremity.  There were also multiple small shrapnel wounds ranging in size from 1 mm. to less than 3 mm. in the distal lower extremity.  

None of the scars were keloided or caused any functional impairment.  There was no diminution of strength or ability to walk secondary to shrapnel wounds.  The scars due to the right knee replacement and left knee cyst removal were not examined.  The diagnosis was multiple, well-healed shrapnel wounds, all mildly sensitive to light touch and pinprick.  The examiner opined that the disability was mild and was related to sensitivity of the scarred skin.

The record does not show that the Veteran has had any treatment related to the residuals of shell fragment wounds to the legs. 

At no time has the area of the scars on either leg had an area of 6 square inches (39 square cm.), as is required for a 10 percent evaluation under Diagnostic Codes  7201 and 7802.  See 4.118 (2008, 2011).  There was not a Diagnostic Code to rate scars not of the head, face or neck that were not due to burns prior to 2002 although, even if the Veteran's scars were due to burns, he would not qualify for a 10 percent rating because the area of the scars on each leg were not 6 square inches (39 square cm.).  See 4.118, DCs 7801 and 7802 (2002).

Prior to February 10, 2006, the Veteran's service-connected scars did not manifest the characteristics required for compensable evaluations under either of the versions of Diagnostic Codes 7803 - 7805 that were in effect during the applicable claims period.  The examination results do not show any repeated ulceration, instability, pain, or limitation of the legs due to the residuals of shell fragment wounds.  See 38 C.F.R. § 4.118 (2002, 2008).

The Veteran first reported that his scars were painful at the hearing on February 10, 2006.  While the October 2006 VA examiner wrote that the scars were mildly sensitive to light touch, he also noted that there was pain in most of the scars on examination.  This is consistent with what the Veteran reported at the February 10, 2006 hearing.  The Board accepts his testimony as credible and, accordingly, 10 percent evaluations for residuals of shell fragment wounds to the bilateral legs due to painful scars from February 10, 2006 is warranted.  See 38 C.F.R. § 4.118, DC 7804 (2008, 2011).  

Evaluations in excess of 10 percent are not available because there was not any limitation of the legs due to residuals of shell fragment wounds and because the multiple, small scars measured at the October 2006 examination were in the same area and were due to the shell fragment wounds.  See 38 C.F.R. § 4.118, DCs 7804, 7805 (2002, 2008, 2011).  The newest version of Diagnostic Code 7804 indicates that a 20 percent evaluation is available for three or more painful scars.  See 38 C.F.R. § 4.118.  It appears that the October 2006 examiner merely provided more precise measurements that broke what had been previously measured as one, larger scar into many small ones that were adjacent to each other, and therefore a 20 percent evaluation is not available.  

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer the claims to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular evaluations.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of that assigned are provided for greater degrees of impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for compensable disability ratings for residuals of shell fragment wounds to the right and left legs prior to February 10, 2006.  There is no doubt to be resolved, and increased ratings were not warranted.  

Evaluations of 10 percent from February 10, 2006 for residuals of shell fragment wounds to the right and left legs is warranted, but the preponderance of the evidence is against a finding that a compensable evaluation is warranted at any earlier date or that any additional increases are warranted.  There is no doubt to be resolved.







ORDER

Entitlement to a compensable evaluation, prior to February 10, 2006, for residuals of a shell fragment wound of the right leg, is denied.
	
Entitlement to an evaluation of 10 percent, and no greater, from February 10, 2006, for residuals of a shell fragment wound of the right leg, is granted.

Entitlement to a compensable evaluation, prior to February 10, 2006, for residuals of a shell fragment wound of the left leg, is denied.
	
Entitlement to an evaluation of 10 percent, and no greater, from February 10, 2006, for residuals of a shell fragment wound of the left leg, is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


